ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




    Board of Education of Waukegan Community Unit School District No. 60 v. Orbach,
                               2013 IL App (2d) 120504




Appellate Court            THE BOARD OF EDUCATION OF WAUKEGAN COMMUNITY
Caption                    SCHOOL DISTRICT No. 60, Plaintiff-Appellee, v. SHELLEY
                           ORBACH, Defendant-Appellant (Illinois State Board of Education, Alan
                           J. Cook, and The State of Illinois, Defendants).



District & No.             Second District
                           Docket No. 2-12-0504


Filed                      June 17, 2013


Held                       On appeal from the trial court’s reversal of an administrative hearing
(Note: This syllabus       officer’s reinstatement of defendant teacher following his dismissal by
constitutes no part of     plaintiff board of education based on the teacher’s failure to remediate
the opinion of the court   deficiencies in his performance, the hearing officer’s decision was
but has been prepared      reinstated, since the School Code did not override the parties’ collective
by the Reporter of         bargaining agreement, and defendant’s overall rating as a teacher was
Decisions for the          satisfactory, and pursuant to the parties’ collective bargaining agreement,
convenience of the         he was entitled to reevaluation rather than dismissal.
reader.)


Decision Under             Appeal from the Circuit Court of Lake County, No. 11-MR-1796; the
Review                     Hon. Christopher C. Starck, Judge, presiding.



Judgment                   Reversed.
Counsel on                 Gilbert Feldman, of Cornfield & Feldman, of Chicago, for appellant.
Appeal
                           Nancy G. Lischer and Alex Breland, both of Hinshaw & Culbertson LLP,
                           of Chicago, and Thomas A. Morris, Jr., of Waukegan, for appellee.


Panel                      JUSTICE HUDSON delivered the judgment of the court, with opinion.
                           Presiding Justice Burke concurred in the judgment and opinion.
                           Justice McLaren dissented, with opinion.



                                             OPINION

¶1           Defendant, Shelley Orbach, appeals from the trial court’s reversal of an administrative
        hearing officer’s decision to reinstate him as a tenured high school science teacher after the
        Board of Education of Waukegan Community Unit School District Number 60 (Board)
        dismissed him. Orbach argues that (1) he was denied procedural due process under the
        School Code (Code) (105 ILCS 5/24A-1 et seq. (West 2010)); (2) the Board breached its
        collective bargaining agreement with the Lake County Federation of Teachers (Union); (3)
        the decision of the administrative hearing officer is not clearly erroneous; and, (4) in the
        alternative, this cause must be remanded as there are other issues that need to be addressed
        in light of the trial court’s reversal. We find Orbach’s second argument dispositive, and we
        reverse.

¶2                                       I. BACKGROUND
¶3          Orbach was a tenured high school science teacher employed by Waukegan Community
        Unit School District Number 60 (District). On April 27, 2010, as required by the Code, he
        was formally evaluated by a qualified administrator, Molly Schaefer, his school’s principal.
        The evaluation consisted of six component categories: “Organization,” incorporating 3
        separate elements; “Management,” incorporating 7 elements; “Content,” incorporating 5
        elements; “Methodology,” incorporating 15 elements; “Personal Interaction,” incorporating
        5 elements; and “Professional Responsibilities,” incorporating 15 elements, with 1 element
        comprised of 5 subparts. Performance on each element had four possible ratings:
        “Excellent,” valued at two points; “Satisfactory,” valued at one point; “Unsatisfactory,”
        valued at zero points; and “ Not Observed.” Performance on each category was then rated
        as “Excellent,” “Satisfactory,” or “Unsatisfactory,” based on the mathematical average of the
        scores for the element within the category. There was also an “OVER-ALL RATING FOR
        THIS OBSERVATION,” with “Excellent,” “Satisfactory,” and “Unsatisfactory” as the
        possible ratings. The overall rating was based on the mathematical average of the six
        component category scores.


                                                 -2-
¶4       On the evaluation, Orbach was rated “Unsatisfactory” on 23 separate elements and he
     received no “Excellent” ratings. As a result of the averaging methodology, he was rated
     “Unsatisfactory” in two component categories and “Satisfactory” in the other four categories.
     Nevertheless, his overall rating for the observation was “Satisfactory.” On May 28, 2010, the
     District developed a remediation plan that included both an explanation of each deficiency
     and an outline of recommendations to improve performance in the two deficient categories,
     “Management” and “Methodology.” The plan was in effect during the first semester of the
     2010-11 school year. The plan included the following “INDICATORS OF SUCCESS”: “The
     indicators for success are satisfactory ratings on the summative evaluation in each of the
     deficient areas.” The “TIMELINE FOR COMPLETION” was the first semester of the 2010-
     11 school year.
¶5       Orbach was reevaluated on September 27, 2010, by Ms. Schaefer; on November 2, by
     Karen Frank, the math/science division head; and on December 15, by Ms. Schaefer again.
     On the September 27 evaluation, he was rated “Unsatisfactory” on 10 elements; however,
     he received a “Satisfactory” rating in five of the six categories (all except “Methodology”)
     and for the overall rating. On the November 2 evaluation, he was rated “Unsatisfactory” on
     13 elements; “Unsatisfactory” in one category (“Methodology”); and “Satisfactory” for the
     overall rating. On the December 15 evaluation, he was rated “Unsatisfactory” on 13
     elements; “Unsatisfactory” on “Methodology”; and “Satisfactory” for the overall rating.
¶6       Despite being rated as performing satisfactorily overall, Orbach was dismissed by the
     Board on January 11, 2011. The Board’s resolution stated that “pursuant to Article 24A of
     the School Code and the Evaluation Plan, any teacher receiving an ‘unsatisfactory’ rating at
     the end of the Remediation Plan shall be dismissed in accordance with the law.” It then found
     that “the failure of [Orbach] to accomplish the specific remediation objective and to perform
     the required activities regarding the objectives as embodied in the Remediation Plan, and
     therefore failing to satisfactorily complete the Remediation Plan, constitute grounds for his
     dismissal.”
¶7       The Union requested a hearing before the Illinois State Board of Education, which was
     held on June 14 and 15, 2011. On September 22, 2011, the administrative hearing officer
     reinstated Orbach “to a substantially similar teaching position before the start of the next
     school semester.” The hearing officer’s written decision noted that the District contended that
     “Methodology” was “the most important category of an evaluation since it considers how
     content is delivered to students.” The written decision also noted that Orbach contended that
     the collective bargaining agreement (CBA or contract) between the Board and the Union
     “provides that successful completion of a remediation plan depend[s] on the teacher’s overall
     rating at the end of the plan.”
¶8       The hearing officer reasoned that three main provisions were in play. Section 24A-5 of
     the Code described the content of evaluation plans. See 105 ILCS 5/24A-5 (West 2010).
     Article IV, section 12, of the CBA discussed remediation matters that had been agreed to by
     the District and the Union. Section 24-12 of the Code related to the dismissal process for
     tenured teachers. See 105 ILCS 5/24-12 (West 2010). The hearing officer found that the
     CBA provided for remediation of a teacher if any of the categories were rated as
     unsatisfactory, but it called for dismissal only if the overall rating was unsatisfactory. Since

                                               -3-
       Orbach received a “Satisfactory” overall rating, he should not have been dismissed. Instead,
       he should have been subject to reevaluation the following year. Hence, Orbach’s dismissal
       was reversed.
¶9         The Board appealed to the trial court for judicial review of the administrative
       proceedings, pursuant to the Code (105 ILCS 5/24-16 (West 2010)) and the Illinois
       Administrative Review Law (735 ILCS 5/3-104 (West 2010)). After hearing argument, the
       court ruled as follows:
               “It seems to me that the reversal of the decision [of the Board] was incorrect, that
           both the Code and the CBA require the teacher to improve on the items which were
           deficient beforehand. If the teacher did not improve on those items, the teacher needs to
           be removed. And there really is no factual question. The way I am interpreting the Code
           and the CBA, the teacher should, in fact, have been removed. So I am going to reverse
           the decision.”
¶ 10       Orbach timely appealed.

¶ 11                                         II. ANALYSIS
¶ 12       As an initial matter, the parties disagree as to the applicable standard of review. Orbach
       contends that the “clearly erroneous” standard applies because this appeal involves a mixed
       question of law and fact, i.e., one where the historical facts are admitted or established, the
       rule of law is undisputed, and the issue is whether the facts satisfy the statutory standard, or
       whether the rule of law, as applied to the established facts, is violated. AFM Messenger
       Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 391 (2001). The Board
       counters that Orbach’s reliance on AFM Messenger Service is misplaced because the facts
       in this case are uncontroverted, so the dispute involves a question of law. The Illinois
       Supreme Court has held as follows:
           “[W]here the historical facts are admitted or established, the controlling rule of law is
           undisputed and the issue is whether the facts satisfy the statutory standard, the case
           presents a mixed question of fact and law for which the standard of review is ‘clearly
           erroneous.’ [Citation.] We have also held, however, that where the historical facts are
           admitted or established, but there is a dispute as to whether the governing legal
           provisions were interpreted correctly by the administrative body, the case presents a
           purely legal question for which our review is de novo.” Goodman v. Ward, 241 Ill. 2d
398, 406 (2011).
       We also point out that in a case like this we review the decision of the hearing officer rather
       than that of the trial court. Board of Education, School District No. 151 v. Illinois State
       Board of Education, 154 Ill. App. 3d 375, 381-82 (1987). However, as the facts in this case
       are uncontroverted and the ultimate resolution of this case turns on the meaning of a statute
       and a contract, our review is de novo. Hoover v. Country Mutual Insurance Co., 2012 IL App
       (1st) 110939, ¶ 32.
¶ 13       At issue in this case is the interplay between the CBA and section 24A-5(m) of the Code
       (105 ILCS 5/24A-5(m) (West 2010)). Thus, ordinary principles of statutory and contractual
       construction control. In either case, our goal is to ascertain the intent underlying the statute

                                                 -4-
       or the contract, which is typically manifested most clearly by its plain language. See Joyce
       v. DLA Piper Rudnick Gray Cary LLP, 382 Ill. App. 3d 632, 636-37 (2008) (contract);
       Buchna v. Illinois State Board of Education, 342 Ill. App. 3d 934, 936 (2003) (statute).
       Where the language of a statute or a contract is clear and unambiguous, we may not resort
       to other aids of construction. DeLuna v. Burciaga, 223 Ill. 2d 49, 59 (2006) (contract);
       Buchna, 342 Ill. App. 3d at 936 (statute).
¶ 14       Orbach’s position can be summarized as follows: an unsatisfactory rating in even one
       category will initiate a remediation plan, but only an overall unsatisfactory rating can lead
       to a dismissal. His position finds ample support in the plain language of the CBA. Article
       IV(A)(7) of the CBA, entitled “Written Evaluation,” provides for an evaluation form, and
       article IV(A)(12)(a), entitled “Remediation Status,” provides that “[a]ny tenured teacher who
       receives an overall unsatisfactory rating in any of the categories outlined in the approved
       Teacher evaluation instrument, and the reason(s) for such rating are deemed remediable,
       shall be placed on remediation status.” (Emphasis added.) Article IV(A)(12)(c) of the CBA,
       entitled “Results of Remediation,” states, in pertinent part: “If the Teacher on remediation
       status subsequently is evaluated with an overall rating of satisfactory or better, the Teacher
       shall be re-evaluated the following year.” (Emphasis added.) Conversely, “If the teacher on
       remediation status is still evaluated with an overall rating of unsatisfactory at the end of the
       remediation plan, the Board shall automatically institute dismissal procedures against the
       Teacher.” (Emphasis added.) Clearly, the CBA, in the present context, concerns itself with
       a teacher’s “overall rating.” Thus, if it controls, Orbach must prevail in this matter, as it is
       undisputed that his overall rating was satisfactory. However, the Board asserts that the CBA
       does not control.
¶ 15       In so arguing, the Board relies on section 24A-5(m) of the Code, which provides:
                “The plan shall include a description of each teacher’s duties and responsibilities and
           of the standards to which that teacher is expected to conform, and shall include at least
           the following components:
                                                  ***
                    (m) dismissal in accordance with Section 24-12 or 34-85 of the School Code of
                any teacher who fails to complete any applicable remediation plan with a rating equal
                to or better than a ‘satisfactory’ or ‘proficient’ rating.” (Emphasis added.) 105 ILCS
                5/24A-5(m) (West 2010).
       The Board contends that this portion of the Code mandates dismissal of a teacher who fails
       to remediate the particular deficiencies identified in the remediation plan. The Board asserts
       that the Code prevails over the CBA. The Board’s latter contention is, of course, accurate.
¶ 16       Parties to collective bargaining shall not implement a provision that is inconsistent or
       conflicts with any statute. See Buchna, 342 Ill. App. 3d at 939. Section 10(b) of the Illinois
       Educational Labor Relations Act provides in part:
           “The parties to the collective bargaining process shall not effect or implement a provision
           in a collective bargaining agreement if the implementation of that provision would be in
           violation of, or inconsistent with, or in conflict with any statute or statutes enacted by the
           General Assembly of Illinois. The parties to the collective bargaining process may effect

                                                  -5-
            or implement a provision in a collective bargaining agreement if the implementation of
            that provision has the effect of supplementing any provision in any statute or statutes
            enacted by the General Assembly of Illinois pertaining to wages, hours or other
            conditions of employment ***.” 115 ILCS 5/10(b) (West 2010).
       Thus, the Code prevails over the CBA, as was argued by the Board, at least to the extent that
       they are inconsistent. See Buchna, 342 Ill. App. 3d at 939. The question then becomes
       whether the legislature intended the result espoused by the Board, i.e., that a teacher must
       successfully remediate each and every part of a remediation plan to be deemed to have
       satisfactorily completed the plan.
¶ 17        We see nothing in the plain language of section 24A-5(m) that would support such an
       interpretation. The relevant language is as follows: “The plan shall include *** dismissal ***
       of any teacher who fails to complete any applicable remediation plan with a rating equal to
       or better than a ‘satisfactory’ or ‘proficient’ rating.” 105 ILCS 5/24A-5(m) (West 2010). The
       legislature could have very easily stated that the dismissal requirement applies to any teacher
       who fails to complete any applicable portion of or component part of any applicable
       remediation plan. However, it did not do so and instead chose to speak globally, in terms of
       the plan. It is well settled that we may not read into a statute any exceptions, conditions, or
       limitations that the legislature did not express. Stinson v. Chicago Board of Elections
       Commissioners, 407 Ill. App. 3d 874, 876 (2011). Accordingly, as this statute does not state
       that it applies to each component part of a remediation plan independently, we cannot read
       it as doing so. Thus, the plain language of section 12(c) of the CBA is not inconsistent with
       section 24A-5(m) of the Code by calling for the dismissal of a teacher who “is still evaluated
       with an overall rating of unsatisfactory at the end of the remediation plan.”
¶ 18        The Board claims that such a construction of the CBA brings section 12(c) (“Results of
       Remediation”) into conflict with other sections of the CBA. It argues that section 12(b) of
       the CBA (article IV(A)(12)(b)) mandates that the remediation plan define the terms of
       success. We note that section 12(b) states what constitutes success, while section 12(c)
       defines what occurs following various degrees of success or failure. However, the Board also
       contends that this interpretation of the CBA brings section 12(c) into conflict with the
       purpose of these provisions, as stated in section 12(a), which is to remedy deficiencies. We
       find unpersuasive the Board’s attempt to override the otherwise plain language of section
       12(c) with a general statement about purpose. Cf. Cole v. Shanior, 69 Ill. App. 3d 505, 507
       (1979) (“[W]e cannot agree that this purpose permits us to disregard and violate the plain
       language of the garnishment statute.”).
¶ 19        Like the Board, the dissent relies on the language of section 12(a) to clarify the criteria
       for dismissing a teacher, noting that it “prescribes remediation for any teacher with an overall
       unsatisfactory rating in any of the categories outlined in the approved teacher evaluation
       instrument.” (Emphases in original.) Infra ¶ 28. While it is true that a contract must be read
       as a whole (J.M. Process Systems, Inc. v. W.L. Thompson Electric Co., 218 Ill. App. 3d 350,
       354 (1991)), here the provisions at issue do not relate to the same subject matter. Section
       12(a) addresses how a teacher is identified for remediation; section 12(c) concerns the
       consequences of being placed on remediation status. Viewed in this light, it makes sense that
       the threshold for being identified for remediation would be lower than the threshold for the

                                                 -6-
       severe consequence of dismissal. Obviously, any deficiency should be identified and
       remediated. It is quite another thing to say that an otherwise sound teacher should be
       dismissed where that teacher is unable to successfully remediate even a single deficiency.
       Indeed, the dissent’s position, taken to its logical bounds, would mandate the dismissal of
       all but perfect teachers, which would run afoul of the principle that a contract should be
       construed to avoid absurd results. Suburban Auto Rebuilders, Inc. v. Associated Tile Dealers
       Warehouse, Inc., 388 Ill. App. 3d 81, 92 (2009).
¶ 20       The dissent counters that our position–that is, the position set forth in the plain language
       of the CBA–is absurd because a teacher who fails “every aspect of the remediation plan” is
       not automatically dismissed. Infra ¶ 28. To put this charge in context, one must recall that
       a teacher is evaluated on 6 component categories that contain a total of 54 different elements.
       A teacher rated unsatisfactory on as few as two or three elements (if the relevant category
       were organization, content, or personal interaction) could be placed on remediation status.
       The remediation plan would accordingly have only 2 or 3 elements as well, so “failing every
       aspect of the remediation plan” could very well mean failing to remediate 2 or 3 of 54
       elements. There is simply nothing absurd about not mandating that a teacher performing
       approximately 50 tasks at a satisfactory or excellent level be dismissed solely because the
       teacher is unable to remediate a few other tasks. (We recognize that a teacher might be rated
       unsatisfactory regarding a greater number of tasks; we emphasize here that any teacher
       avoiding the automatic-dismissal provisions of the CBA would necessarily be performing
       at an overall satisfactory level.) While the parties to the CBA could have required the
       dismissal of a teacher notwithstanding an overall satisfactory rating, the plain language of
       the CBA establishes that they did not. As explained above, the parties chose to make
       dismissal contingent upon a teacher’s overall rating. Since not forcing the dismissal of a
       teacher who is performing satisfactorily or, indeed, excellently, overall is clearly not absurd,
       the hypothetical scenario posited by the dissent provides no basis to invoke the absurd-results
       rule and override the parties’ express agreement. Therefore, as Orbach was performing
       satisfactorily overall (we note that the evaluation instrument provides for the calculation of
       an overall rating; if, as the dissent advocates, dismissal were contingent upon the rating in
       individual categories, calculating an overall rating would be unnecessary), the CBA did not
       mandate his dismissal.
¶ 21       Accordingly, we find that no conflict exists between the CBA and section 24A-5(m).
       Thus, contrary to the Board’s position, the statute does not override the CBA. Therefore, as
       Orbach’s overall rating was satisfactory, in accordance with the terms of the CBA and as the
       hearing officer found, he is subject to reevaluation rather than dismissal.

¶ 22                                    III. CONCLUSION
¶ 23      For these reasons, the judgment of the circuit court of Lake County is reversed, and the
       decision of the hearing officer of the State Board of Education is reinstated.

¶ 24      Reversed.


                                                 -7-
¶ 25       JUSTICE McLAREN, dissenting.
¶ 26       I believe that the circuit court was correct when it reversed the decision of the hearing
       officer; therefore, I would affirm. I agree with the majority’s statement that the Code prevails
       over the CBA. Supra ¶ 16. The Code provides that “any teacher who fails to complete any
       applicable remediation plan with a rating equal to or better than a ‘satisfactory’ or
       ‘proficient’ rating” is subject to dismissal. 105 ILCS 5/24A-5(m) (West 2010). In turn, article
       IV(A) of the CBA, entitled “Evaluation, Consulting Teacher and Remediation,” includes
       section 7, entitled “Written Evaluation,” which provides that a written evaluation be
       furnished to the teacher after each formal observation. Section 7 also provides that, within
       10 days of the observation, an evaluation conference must be held. This conference “shall
       include a discussion of the written evaluation including strengths and weaknesses, and the
       evaluator shall identify deficiencies in the Teacher’s performance of his/her duties and
       recommend and provide remedial help when appropriate.” Article IV(A)(12), entitled
       “Remediation,” provides in pertinent part:
           “a. Remediation Status
               Any tenured teacher who receives an overall unsatisfactory rating in any of the
           categories outlined in the approved Teacher evaluation instrument, and the reason(s) for
           such rating are deemed remediable, shall be placed on remediation status.
               ***
           b. Remediation Plan
               Within thirty (30) days of the receipt of the signed summative evaluation placing the
           Teacher on remediation status, a remediation plan shall be developed for implementation
           to correct the remediable deficiencies cited. *** The written remediation plan shall
           contain the following components:
               (1). Description of the deficiencies in need of remediation.
               (2). Clear definition of an acceptable level of performance.
               (3). List of identified expectations to be achieved.
               (4). Indication of assistance to be provided.
               (5). System for monitoring progress.
               (6). Indicators of success.
               (7). Resources needed.
               (8). Timeline for completion.
               ***
           c. Results of Remediation
               Any tenured Teacher on remediation status shall be formally evaluated and rated once
           every thirty (30) school days for the ninety (90) school day remediation period
           immediately following receipt of the remediation plan.
               ***
               If the Teacher on remediation status subsequently is evaluated with an overall rating
           of satisfactory or better, the Teacher shall be re-evaluated the following year. If

                                                 -8-
            summative evaluations during the three (3) years following remediation have an overall
            rating of satisfactory or better, the remediation plan and previous unsatisfactory
            evaluation shall be removed from the Teacher’s official personnel file.
                If the Teacher on remediation status is still evaluated with an overall rating of
            unsatisfactory at the end of the remediation plan, the Board shall automatically institute
            dismissal procedures against the Teacher in accordance with the School Code.”
            (Emphases added.)
¶ 27        The majority quotes the relevant language of the statute regarding “dismissal *** of any
       teacher who fails to complete any applicable remediation plan with a rating equal to or better
       than a ‘satisfactory’ or ‘proficient’ rating,” and then concludes that this language does not
       support the Board’s argument that a teacher must successfully remediate each and every part
       of a remediation plan to be deemed to have satisfactorily completed the plan. Supra ¶ 17. I
       believe that the Board was correct in its determination that section 24A-5(m) of the Code
       mandates dismissal of a teacher who fails to remediate the particular deficiencies identified
       in the remediation plan. If section 12(c) of the CBA conflicts with the Code by using the term
       “overall rating,” the Code must prevail, as stated by the majority. Supra ¶ 15.
¶ 28        The language in section 12(a) prescribes remediation for any teacher with an overall
       unsatisfactory rating in any of the categories outlined in the approved teacher evaluation
       instrument. In other words, whenever a summative evaluation is taken, if any category is
       unsatisfactory, then a remediation plan is set up to address only those categories that are
       unsatisfactory. It follows, then, that if a teacher’s performance in a particular category
       remains “unsatisfactory,” that teacher is subject to dismissal. For example, if the teacher
       receives an “unsatisfactory” rating in four different categories, then the remediation plan
       would relate to remediating those four categories. At the end of the remediation period, if any
       one category is unsatisfactory, then I believe that the CBA provides that the teacher shall be
       dismissed. Contrary to the majority’s claim in paragraph 19, my interpretation of the statute
       and the contract does not require perfection. The statute requires satisfactory teaching
       methods from Illinois teachers. I submit that the majority’s interpretation makes a mockery
       of the remediation process, because a teacher will have to be retained regardless of failing
       every aspect of the remediation plan. Indeed, the majority’s position, taken to its logical
       conclusion, would mandate the retention of all teachers who have completely failed their
       remediation plans, so long as their overall ratings were satisfactory, which would run afoul
       of the principle that a statute should be construed to avoid absurd results. See Village of
       Ringwood v. Foster, 405 Ill. App. 3d 61, 82 (2010). Although a court generally may not read
       unstated limitations into statutes, it also must interpret statutes so as to avoid absurd results.
       Id.1

               1
                 “However, where a plain or literal reading of a statute produces absurd results, the literal
       reading should yield: ‘It is a familiar rule, that a thing may be within the letter of the statute and yet
       not within the statute, because not within its spirit, nor within the intention of its makers. *** If a
       literal construction of the words of a statute be absurd, the act must be so construed as to avoid the
       absurdity.’ ” People v. Hanna, 207 Ill. 2d 486, 498 (2003) (quoting Church of the Holy Trinity v.
       United States, 143 U.S. 457, 459-60 (1892)).

                                                     -9-
¶ 29       I submit that the purpose of the overall rating is to serve as a baseline that indicates
       whether or not the teacher needs remediation in a particular category since either the previous
       evaluation or the previous reevaluation, whichever applies. If remediation is required in a
       category already identified for remediation, the teacher is dismissed. If a category not
       previously identified for remediation receives an unsatisfactory rating, then a new plan is
       created including all the “new” unsatisfactory categories. Finally, if the overall rating is
       satisfactory with all categories also being satisfactory in three consecutive evaluations, then
       the last remediation plan is removed from the teacher’s record.
¶ 30       Here, in a letter to the Board dated January 5, 2011, the District recommended dismissal,
       effective January 26, 2011. The Board’s resolution, adopted January 11, found that Orbach
       “failed to meet the specific remediation objectives embodied in the Remediation Plan.” In
       a letter dated January 12, the Board informed Orbach of its decision as follows: “In the
       opinion of the Board, your failure to comply with the Remediation Plan *** constitutes
       sufficient cause for your dismissal on the basis of incompetency and lack of qualification to
       teach.”
¶ 31       There is nothing in the record indicating that the District did not follow the procedures
       outlined in the Code and the CBA. The evaluations were timely and properly accomplished
       by qualified evaluators. Orbach was properly advised of the results and participated in the
       remediation plan. This was in accordance with section 24A-5 of the Code, which provides:
       “Each school district to which this Article applies shall establish a teacher evaluation plan
       which ensures that each teacher in contractual continued service is evaluated at least once
       in the course of every 2 school years.” 105 ILCS 5/24A-5 (West 2010). The CBA provided
       that “[e]valuations of certified teaching staff shall be done by administrators who have been
       qualified by the State Board of Education.” Additionally, “[t]eachers shall be rated as to the
       standards outlined in the approved teacher evaluation instruments.” Further, the CBA
       required the remediation plan to define the “indicators of success” of remediation. The record
       demonstrates that all of these steps were followed.
¶ 32       I believe that Orbach did not complete the remediation plan with a “satisfactory rating.”
       To be sure, under the mathematical scheme created by the CBA and applied by the hearing
       officer, Orbach had an overall “Satisfactory” rating. However, Orbach was rated
       “Satisfactory” in only five categories and rated “Unsatisfactory” in “Methodology.” The
       “Methodology” category consisted of 15 “elements,” on which he was rated “unsatisfactory”
       on 9 “elements” in the first and second evaluations and unsatisfactory” on 10 “elements” in
       the third evaluation. I submit that these evaluations are not of an “all but perfect” teacher, as
       the majority indicates. Supra ¶ 19. In the deficient category, “Methodology,” he remained
       deficient, and, therefore, he did not successfully complete the remediation plan.
¶ 33       I disagree with the majority’s statements that the legislature chose to speak globally in
       terms of the plan, and that my interpretation involves reading into the statute exceptions,
       conditions, or limitations that the legislature did not express. See supra ¶ 17. Because the
       Code controls, we should follow its language and rule that Orbach was properly dismissed
       for failing to complete the applicable remediation plan.



                                                 -10-